     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8   Attorneys for Defendant
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                     SACRAMENTO DIVISION

12
                                                     )       Case No.: 2:18-cv-01952-DMC
13   GREGORY MALVEAUX,                               )
                                                     )
14                  Plaintiff,                       )       STIPULATION AND ORDER FOR AN
                                                     )       EXTENSION OF TIME OF 7 DAYS FOR
15        vs.                                        )       DEFENDANT’S RESPONSE TO
     ANDREW SAUL,1                                   )       PLAINTIFF’S MOTION FOR SUMMARY
16   Commissioner of Social Security,                )       JUDGMENT
                                                     )
17                                                   )
                    Defendant.                       )
18                                                   )
19
20          IT IS HEREBY STIPULATED, by and between the parties, through their respective

21   counsel of record, that Defendant shall have an extension of time of 7 additional days to respond

22   to Plaintiff’s opening brief. The current due date is August 15, 2019. The new due date will be

23   August 22, 2019.

24          This is Defendant’s third request for an extension of time for briefing and the sixth

25   request in this case overall. There is good cause for this request. Since the granting of the

26   1
      Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
     party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
27   USC 405(g)(action survives regardless of any change in the person occupying the office of
28   Commissioner of Social Security).



                                                         1
 1   previous request for an extension of time, the parties explored possible settlement and a
 2   supplemental administrative record was lodged. The parties did not reach a settlement. In
 3   addition, Defendant’s counsel has been addressing a full workload of district court cases and
 4   other non-court substantive matters, some of which required her to take additional time to
 5   complete, and counsel had been out of the office for pre-approved leave for multiple days.
 6   Counsel also has at least four district court matters due between August 15, 2019, to August 22,
 7   2019.
 8            Thus, Defendant is respectfully requesting additional time up to and including August 22,
 9   2019, to review the administrative records and to respond to Plaintiff’s motion for summary
10   judgment. This request is made in good faith with no intention to unduly delay the proceedings.
11
12                                                 Respectfully submitted,
13
     Date: August 13, 2019                         JESSE S. KAPLAN, ATTORNEY AT LAW
14
                                                   s/ Jesse S. Kaplan by C.Chen*
15                                                 (As authorized by email on 8/13/2019)
                                                   JESSE S. KAPLAN
16
                                                   Attorney for Plaintiff
17
     Date: August 13, 2019                        MCGREGOR W. SCOTT
18                                                United States Attorney
19
                                                   By s/ Carolyn B. Chen
20                                                 CAROLYN B. CHEN
                                                   Special Assistant U. S. Attorney
21
22                                                 Attorneys for Defendant

23
                                                           ORDER
24
25   APPROVED AND SO ORDERED:

26   Dated:    August 13, 2019
                                                          ____________________________________
27                                                        DENNIS M. COTA
                                                          UNITED STATES MAGISTRATE JUDGE
28


                                                      2
